



Exhibit 10.7
THE SHARES ISSUABLE UPON VESTING OF THIS AWARD WILL NOT BE RELEASED TO YOU UNTIL
ALL APPLICABLE TAX-RELATED ITEMS HAVE BEEN COLLECTED FROM YOU OR HAVE OTHERWISE
BEEN PROVIDED FOR.

AMAZON.COM, INC.
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


TO:    <<Participant>>
You have been granted this restricted stock unit award (the "Award") by
Amazon.com, Inc. (the "Company") pursuant to the Company's 1997 Stock Incentive
Plan (the "Plan"). The Award represents an unsecured and unfunded promise of the
Company to deliver Common Stock of the Company in the future subject to the
fulfillment of the vesting conditions set forth in this Global Restricted Stock
Unit Award Agreement.
1.Introduction. The terms of the Award are as set forth in this Global
Restricted Stock Unit Award Agreement including any country-specific terms in
the Appendix hereto (the "Appendix") (together, this "Agreement") and in the
Plan. The Plan is incorporated into this Agreement by reference, which means
that this Agreement is limited by and subject to the express terms and
provisions of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
Capitalized terms that are not defined in this Agreement have the meanings given
to them in the Plan. The most important terms of the Award are summarized as
follows:


2.
Award Date:



3.
Number of Restricted Stock Units Subject to this Award:

    
4.Vesting Schedule: Subject to your continuous employment and the terms of this
Agreement, including, without limitation, Sections 6 and 7, the Award will vest
according to the following schedule:


Vest Date            Number of Shares


The number of Restricted Stock Units, vesting schedule of the Restricted Stock
Units, and Award Date with respect to this Award, all of which are accessible to
you through your brokerage account with the Company’s designated brokerage firm
(“the Designated Broker”), are hereby incorporated into this Agreement by
reference if not set forth above.
Notwithstanding the foregoing, if at any time you become an officer required to
file reports pursuant to Section 16 of the Securities Exchange Act of 1934, as
amended, then with respect to any part of this Award that is then unvested,
vesting shall in addition be contingent on and subject to satisfaction of such
performance criteria for such performance period as the Plan Administrator shall
establish with specific reference to this Award, and this Award shall be
cancelled without the issuance of Common Stock if and to the extent any such
performance criteria are not satisfied.


5.Conversion of Restricted Stock Units and Issuance of Shares. Upon each vesting
of the Award (each, a "Vest Date"), one share of Common Stock shall be issuable
for each restricted stock unit that vests on such Vest Date (the “Shares”),
subject to the terms and provisions of the Plan and this Agreement. Thereafter,
the Company will transfer such Shares to you upon satisfaction of any required
Tax-Related Items (as defined in Section 9). No fractional shares shall be
issued under this Agreement.


6.Termination of Employment. The unvested portion of the Award will terminate
automatically and be forfeited to the Company immediately and without further
notice upon the voluntary or involuntary termination of your employment with the
Company or any Subsidiary for any reason (including as a result of death or
disability), except to the extent that the Plan Administrator has provided for
accelerated vesting in the event of death. Notwithstanding the foregoing, in no
event shall accelerated vesting on death apply if, at the time of grant of this
Award or at any time thereafter, you become employed at level 11 or above. No
Shares shall be issued or issuable with respect to any portion of the Award that
terminates unvested and is forfeited.
  


1

--------------------------------------------------------------------------------





For purposes of the Award, your employment will be considered terminated as of
the date the Company determines you are no longer actively providing services to
the Company or a Subsidiary (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and unless otherwise expressly provided in this Agreement or determined
by the Company, your right to continue to vest in the Award, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
your period of service would not include any contractual notice period or any
period of "garden leave" or similar period mandated under employment laws,
statutory laws, regulatory laws or common laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any).
Unless the Plan Administrator determines otherwise, a transfer of employment or
services between or among the Company and its Subsidiaries shall not be
considered a termination of employment. Further, unless the Plan Administrator
determines otherwise, including through policies it may adopt from time to time
regarding part-time work arrangements or reduced work schedules, and except as
otherwise required by local law, for purposes of this Award only, any reduction
in your regular hours of employment to less than thirty hours per week is deemed
a termination of your employment with the Company or any Subsidiary. In case of
termination of your employment for Cause or for a violation of the Company’s
code of business conduct and ethics, the Award shall automatically terminate
upon first notification to you of such termination, unless the Plan
Administrator determines otherwise. If your employment is suspended pending an
investigation of whether you should be terminated for Cause or for a violation
of the Company’s code of business conduct and ethics, all of your rights under
the Award likewise may be suspended during the period of investigation. The Plan
Administrator, the Vice President of Human Resources, the Associate General
Counsel, Labor and Employment, or any other officer of the Company delegated
such authority by the Plan Administrator shall have the exclusive discretion to
determine when you are no longer actively providing services to the Company or
any Subsidiary or when your rights under the Award may be suspended pending an
investigation of whether you should be terminated for Cause or a violation of
the Company’s code of business conduct and ethics.
7.Leave of Absence and Change in Work Schedule. Your rights under the Award in
the event of a leave of absence or a change in your regularly scheduled hours of
employment (other than a change addressed in Section 6 of this Agreement) will
be affected in accordance with applicable Company policies, including its leave
of absence policy and policies regarding part-time work arrangements or reduced
work schedules, and this Agreement. A copy of the Company's leave of absence
policy or other applicable policies may be obtained by contacting the Company's
stock plan administration team.


8.Right to Shares. You shall not have any right in, to or with respect to any of
the Shares (including any voting rights or rights with respect to dividends paid
on the Common Stock) issuable under the Award until the Award is settled by the
issuance of such Shares to you.


9.Taxes.


(a)Responsibility for Taxes. You acknowledge that, regardless of any action
taken by the Company or, if different, your employer (the "Employer"), the
ultimate liability for all income tax, social insurance payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
or the Employer in its discretion to be an appropriate charge to you even if
legally applicable to the Company or the Employer (collectively, "Tax-Related
Items") is and remains your responsibility and may exceed the amount (if any)
withheld by the Company or the Employer. You further acknowledge that (i)
neither the Company nor the Employer make any representation or undertaking
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award including without limitation, the grant, vesting, or settlement of
the Award or the subsequent sale of Shares issued pursuant to the Award; and
(ii) the Company and the Employer do not commit to and are under no obligation
to structure the Award to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you are subject to
Tax-Related Items in more than one jurisdiction between the Award Date and the
date of any relevant taxable or tax withholding event, as applicable, you
acknowledge that the Company or the Employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.


(b)Payment of Tax-Related Items. Prior to any event in connection with the Award
(e.g., vesting) that gives rise to a Tax-Related Items obligation, you must
arrange for the satisfaction of such Tax -Related Items in a manner acceptable
to the Company and the Employer.


(i)By Sale of Shares. Unless you choose to satisfy the Tax-Related Items by some
other means in accordance with clause (ii) below, your acceptance of this Award
constitutes your instruction and authorization to the Company and the Designated
Broker to sell on your behalf a whole number of Shares from those Shares issued
to you as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy your obligation for Tax-Related Items. Such Shares will be
sold on the day of the event giving rise to the Tax-Related Items (e.g., a Vest
Date) or as soon thereafter


2

--------------------------------------------------------------------------------





as practicable. You will be responsible for all broker's fees and other costs of
sale, and you agree to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. The number of Shares sold
may be determined by considering any applicable withholding rates, including
maximum applicable rates, and to the extent the proceeds of such sale exceed
your obligation for Tax-Related Items, the Company agrees to pay such excess in
cash to you through payroll or otherwise as soon as practicable and you
acknowledge that you have no entitlement to the equivalent in Shares. You
further acknowledge that the Company or its designee is under no obligation to
arrange for such sale at any particular price, and that the proceeds of any such
sale may not be sufficient to satisfy your obligation for Tax-Related Items.
Accordingly, you agree to pay to the Company or any of its Subsidiaries
including the Employer as soon as practicable, including through additional
payroll withholding, any amount of the Tax -Related Items that is not satisfied
by the sale of Shares described above.


(ii)By Wire Transfer or Other Means. At any time not less than five business
days before any obligation for Tax-Related Items arises (e.g., a Vest Date), you
may elect to satisfy your obligation for Tax-Related Items by delivering to the
Company an amount that the Company determines is sufficient to satisfy the
Tax-Related Items by wire transfer to such account as the Company may direct, or
such other means as the Company may establish or permit. If you have made an
election to satisfy your obligation for Tax-Related Items by wire transfer or
other means and, as determined by the Company, have not adequately funded the
obligation for Tax-Related Items within five business days before a Vest Date
for this Award or any other award of restricted stock units granted to you under
the Plan, the Company reserves the right to satisfy your obligation for
Tax-Related Items pursuant to the method described above in 9(b)(i).


(c)Right to Retain Shares or Cash. The Company may refuse to issue or deliver
any Shares or the proceeds from the sale of Shares to you until the obligation
for any Tax-Related Items due in connection with the Award has been satisfied.
To the extent permitted by law, the Company has the right to retain, without
notice, from Shares issuable under the Award, Shares having a value sufficient
to satisfy the Tax-Related Items. Further, the Company or the Employer has the
right to retain, without notice, from salary or other amounts payable to you,
cash sufficient to satisfy the Tax-Related Items. If your obligation for
Tax-Related Items is satisfied by the Company withholding in Shares, for tax
purposes, you are deemed to have been issued the full number of Shares subject
to the vested Award, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items. You agree to pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means described in
this Section 9.


10.Registration. The Company currently has an effective registration statement
on file with the U.S. Securities and Exchange Commission with respect to the
Shares subject to the Award. The Company intends to maintain this registration
but has no obligation to do so. If the registration ceases to be effective, you
will not be able to transfer or sell Shares issued to you pursuant to the Award
unless exemptions from registration under applicable securities laws are
available. Such exemptions from registration are very limited and might be
unavailable. You agree that any resale by you of the Shares issued pursuant to
the Award shall comply in all respects with the requirements of all applicable
securities laws, rules and regulations, including, without limitation, the
provisions of the Securities Act, the Exchange Act and the respective rules and
regulations promulgated thereunder, and any other law, rule or regulation
including, without limitation, applicable securities law and exchange control
regulations for your country of residence, as all may be amended from time to
time. The Company shall not be obligated to either issue the Shares (or any
benefit in lieu of the Shares) or permit the resale of any Shares if such
issuance or resale would violate any such requirements.


11.Limitation on Rights; Nature of Grant. By entering into this Agreement and
accepting the Award, you acknowledge, understand and agree that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;


(b)the grant of the Award is a one-time benefit and does not create any
contractual or other right to receive future grants of awards or benefits in
lieu of awards, even if awards have been granted in the past;


(c)all determinations with respect to any future grants, of awards will be at
the sole discretion of the Company;


(d)your participation in the Plan is voluntary;


(e)the Award and the Shares subject to the Award are not intended to replace any
pension rights or compensation;




3

--------------------------------------------------------------------------------





(f)the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any benefits, severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;


(g)no claim or entitlement to compensation or damages shall arise as a
consequence of your forfeiture of any unvested portion of the Award as a result
of the termination of your employment (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any) and,
in consideration of the grant of the Award to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against the
Company, any Subsidiary or the Employer;


(h)the future value of the Common Stock subject to the Award is unknown,
indeterminable and cannot be predicted with certainty,


(i)neither the Plan, the Award nor the issuance of the Shares shall create a
right to employment or be interpreted to form an employment contract with the
Employer, the Company, or any Subsidiary and shall not interfere with the
ability of the Company, any Subsidiary or the Employer, as applicable, to
terminate your employment at any time;


(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefit evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and


(k)the following provisions apply to you only if you are providing services
outside the United States:


(i)    notwithstanding subsection 11(f) hereof, the Award and the Shares subject
to the Award are not part of normal or expected compensation or salary for any
purpose; and


(ii)    you acknowledge and agree that neither the Company or any Subsidiary nor
the Employer shall be liable for any foreign exchange rate fluctuation between
your local currency and the U.S. dollar that may affect the value of the Award
or of any amounts due to you pursuant to the settlement of the Award or the
subsequent sale of any Shares issued upon settlement.


12.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.


13.Employee Data Privacy. By entering into this Agreement and accepting the
Award:


(a)you explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of any of your personal data as described in this
Agreement and any other restricted stock unit grant materials (“Data”) by and
among, as applicable, the Employer, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing your participation
in the Plan;


(b)you understand that the Company and the Employer may, for the exclusive
purpose of implementing, administering and managing the Plan, hold certain
personal information about you, including but not limited to your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Common Stock granted to you under the Plan or otherwise
(“Data”);


(c)you understand that Data will be transferred to, in electronic or other form,
and stored by, a broker or stock plan service provider selected by the Company,
to assist the Company with the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than your country. You authorize the Company,
the broker or stock plan services provider, and any other possible recipients
that may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.


(d)you understand that Data will be held only as long as is necessary to
implement, administer and


4

--------------------------------------------------------------------------------





manage your participation in the Plan.


(e)you understand that you are providing the consents herein on a purely
voluntary basis, and that if you do not consent, or if you later seek to revoke
your consent, your employment and career with the Employer will not be adversely
affected, and the only adverse consequence of refusing or withdrawing your
consent is that the Company would not be able to grant you restricted stock
units or other equity awards or administer or maintain such awards, and you
therefore understand that refusing or withdrawing your consent may affect your
ability to participate in the Plan; and


(f)    you understand that, if you reside outside of the United States, you may,
at any time, request a list with the names and addresses of any potential
recipients of the Data, request access to the Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your human resources representative.
14.Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, in whole or in part, the remaining provisions shall
nevertheless remain in full force and effect without being impaired or
invalidated in any way.


15.Governing Law and Venue. The Award and this Agreement shall be governed by
and construed in accordance with the laws of the State of Washington, U.S.A.,
without regard to conflict of laws principles. Each party agrees to exclusive
personal jurisdiction and venue in the federal and state courts in King County,
Washington, U.S.A., for any dispute arising out of this Agreement.


16.Language. If you have received this Agreement or any other document related
to the Plan or the Award translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.


17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Award and participation in the
Plan or future Awards that may be granted under the Plan by electronic means or
to request your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


18.Appendix. Notwithstanding the provisions of this Agreement, the Award shall
be subject to any special terms and conditions for your country set forth in the
Appendix to this Agreement. To the extent any provision in the Appendix is
inconsistent with a provision in the body of this Agreement, the provision in
the Appendix shall prevail. Moreover, if you relocate to one of the countries
included in the Appendix, the terms and conditions for such country will apply
to you to the extent the Company determines that the application of such terms
and conditions is necessary or advisable for legal or administrative reasons.


19.Compliance with Applicable Laws. You acknowledge that, as a result of your
participation in the Plan, you may have obligations under applicable securities,
exchange control or other laws or regulations in effect in your country. Without
limitation, such obligations may include obligations to report your acquisition
of Awards or Shares to local regulators, to repatriate proceeds from the sale of
Shares and dividends (if any) to your home country, to engage a locally licensed
intermediary to assist with transactions in the Shares, or to obtain licenses or
approvals from local regulators prior to acquiring or selling Shares. Further,
depending on your country of residence, you may be subject to insider trading
restrictions or market abuse laws, which may affect your ability to acquire or
sell Shares or rights to Shares (e.g., restricted stock units) under the Plan
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in your country). Any restrictions under
these insider trading or market abuse laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Neither the Company, the Employer, nor any Subsidiary
will be liable for any fines or penalties that you may incur as a result of your
failure to comply with any applicable laws. You should be aware that securities,
exchange control, insider trading and other laws may change frequently and often
without notice. You are hereby advised to confirm the legal obligations that may
arise from your participation in the Plan with a qualified advisor.


20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
Shares issued in settlement of the Award, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


21.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other


5

--------------------------------------------------------------------------------





Participant.
22.Recoupment. By entering into this Agreement and accepting the Award, you
agree that if, at the time of grant of this Award or at any time thereafter, you
(a) are an officer required to file reports under Section 16 of the Securities
Exchange Act of 1934, as amended, or (b) become employed at level 11 or above,
this Award and any other equity awards granted to you, the shares issuable or
issued under any such awards, the proceeds from sales of any such shares, and
any cash bonuses paid to you by the Company are subject to recoupment pursuant
to the Company's clawback policy contained in the Guidelines on Significant
Corporate Governance Issues, as amended from time to time.


23.Execution of Agreement. By electronically or otherwise accepting this
Agreement, you acknowledge your understanding and acceptance of the terms and
conditions of the Award. The Company has no obligation to issue you Shares under
this Agreement if you do not accept the Award. Further, any acceptance of Shares
issued pursuant to this Agreement shall constitute your acceptance of the Award
and your agreement with all terms and conditions of the Award, as set forth in
the Plan and this Agreement.


6

--------------------------------------------------------------------------------





ACCEPTANCE AND ACKNOWLEDGMENT
If the Company requests that your acceptance of this Agreement be evidenced
other than electronically, please complete and sign the following:
I, a resident of _________________ (state, or country if other than U.S.),
accept and agree to the terms of the Restricted Stock Unit Award described in
this Agreement and in the Plan, acknowledge receipt of a copy of this Agreement,
the Plan and the applicable Plan Summary, and acknowledge that I have read them
carefully and that I fully understand their contents.
Dated:_____________     


____________________________
 
____________________________
Taxpayer I.D. Number
 
<<Participant>>
 
 
 
 
 
Address:_____________________
 
 
____________________________
 
 
____________________________





AMAZON.COM, INC.
By: _______________________________________        
Name: _____________________________________    
Title: ______________________________________    






7

--------------------------------------------------------------------------------





APPENDIX TO THE
AMAZON.COM, INC.


GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


****
UNITED STATES
Code Section 409A. For U.S. taxpayers, it is the intent that the grant of the
Award as set forth in this Agreement shall qualify for exemption from or comply
with the requirements of Section 409A of the Code, and any ambiguities herein
will be interpreted to so qualify or comply. The Company reserves the right, to
the extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all payments provided for under this Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representation that the grant,
vesting, or settlement of the Award will be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to the grant, vesting or settlement of the Award granted pursuant
to this Agreement. The Company will have no liability to you or any other party
if the Award, the delivery of Shares upon settlement of the Award or other
payment hereunder that is intended to be exempt from, or compliant with, Section
409A of the Code, is not so exempt or compliant, or for any action taken by the
Company with respect thereto.




8